DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.2wq

Claims 1-6, 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. (US 20200156694 A1) in view of Robinson et al. (US 20220039309 A1 ).
Regarding claim 1, Moshchuk teaches a reverse trajectory tracking method (Moshchuk, [0026] “An apparatus and method that control lateral movement of the vehicle during backward motion”), comprising: acquiring positioning information (Moshchuk, [0059] “the estimated actual or current position of the vehicle is captured as the vehicle is traveling in reverse“) and a reference trajectory of a vehicle (Moshchuk, [0050] “a desired backward path of vehicle, the backward path including waypoints to be traveled along during a rearward motion of the vehicle”, [0051] “The controller…may load the desired backward path of the vehicle”; Examiner interprets “desired backward path” as reference trajectory); based on the positioning information (Moshchuk, [0059] “the estimated actual or current position of the vehicle is captured as the vehicle is traveling in reverse“) and the reference trajectory of the vehicle (Moshchuk, [0050] “a desired backward path of vehicle, the backward path including waypoints to be traveled along during a rearward motion of the vehicle”, [0051] “The controller…may load the desired backward path of the vehicle”; Examiner interprets “desired backward path” as reference trajectory); and adjusting an actual front wheel turning angle of the vehicle according to the expected front wheel turning angle of the vehicle (Moshchuk, [0055] “The controller…may control to output the determined road wheel angle command to the front wheel actuator by determining a current road wheel angle and outputting the road wheel angle command based on a difference between the current road wheel angle and the determined road wheel angle”, [0059] “The reflected estimated current position is then used to adjust the lateral movement or road wheel angle of the vehicle to direct the vehicle…the vehicle continues its motion in reverse or backwards”; Examiner interprets “determined road wheel angle” as expected front wheel turning angle).  

Moshchuk does not teach determining a heading error and a lateral error of the vehicle relative to the reference trajectory, determining an expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and a speed of the vehicle. However, Robinson teaches these limitations.

Robinson teaches determining a heading error (Robinson, [0039]  “the vehicle control network…calculates…a heading error of the vehicle”, [0040] “the heading error can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”) and a lateral error of the vehicle relative to the reference trajectory (Robinson, [0039]  “the vehicle control network…may calculate the lateral error…the lateral error is the shortest distance between the location sensor…and the desired path”), determining an expected front wheel turning angle of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle”), based on the heading error, the lateral error and a speed of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle…compares the vehicle location data…with the navigation path data…to determine errors relative to the curved navigation path…e.g., lateral error, heading error…”, [0047] “The navigation analyzer…accesses vehicle data…includes dimensions of a vehicle or other parameters (e.g., current speed, turning capabilities, etc.) of a vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining a heading error and a lateral error of the vehicle relative to the reference trajectory, determining an expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and a speed of the vehicle as taught by Robinson in order to determine “the angle at which the wheels of the vehicle should turn to follow a prescribed path….accurately and precisely follow the prescribed curved path” (Robinson, [0017]).

Regarding Claim 2, Moshchuk teaches the method according to claim 1, wherein the positioning information of the vehicle comprises a front axle central point position (Moshchuk, [0061] “The longitudinal and perpendicular axes may be centered at the front wheels”) and a vehicle body orientation of the vehicle (Moshchuk, [0038] “The road wheel angle information may include the angle of the wheels and/or direction of travel of the vehicle”);, based on the positioning information (Moshchuk, [0059] “the estimated actual or current position of the vehicle is captured as the vehicle is traveling in reverse“) and the reference trajectory of the vehicle (Moshchuk, [0050] “a desired backward path of vehicle, the backward path including waypoints to be traveled along during a rearward motion of the vehicle”, [0051] “The controller…may load the desired backward path of the vehicle”; Examiner interprets “desired backward path” as reference trajectory), comprises: determining a point on the reference trajectory which is closest to the front axle central point position of the vehicle, as the closest point (Moshchuk, [0061] “a desired backward path of the vehicle including waypoints to be traveled along during backward motion of the vehicle…The longitudinal and perpendicular axes may be centered at the front wheels”, Fig 2 shows waypoint 201 closest to the front axle central point position of the vehicle on the reference trajectory 206).

Moshchuk does not teach determining the heading error of the vehicle relative to the reference trajectory, determining a tangent line of the reference trajectory by using the closest point as a tangent point of the tangent line; and determining the heading error of the vehicle relative to the reference trajectory based on the vehicle body orientation of the vehicle and a direction of the tangent line of the reference trajectory. However, Robinson teaches these limitations.

Robinson teaches determining the heading error of the vehicle relative to the reference trajectory (Robinson, [0039]  “the vehicle control network…calculates…a heading error of the vehicle”, [0040] “the heading error can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”), determining a tangent line of the reference trajectory by using the closest point as a tangent point of the tangent line (Robinson, [0040] “the heading can be drawn by a straight line, starting from the front of the vehicle…and extending in the direction the vehicle is traveling…can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”); and determining the heading error of the vehicle relative to the reference trajectory based on the vehicle body orientation of the vehicle and a direction of the tangent line of the reference trajectory (Robinson, [0039]  “the vehicle control network 104 calculates…a heading error of the vehicle”, [0040] “the heading error can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining the heading error of the vehicle relative to the reference trajectory, determining a tangent line of the reference trajectory by using the closest point as a tangent point of the tangent line; and determining the heading error of the vehicle relative to the reference trajectory based on the vehicle body orientation of the vehicle and a direction of the tangent line of the reference trajectory as taught by Robinson in order to determine “the angle at which the wheels of the vehicle should turn to follow a prescribed path….accurately and precisely follow the prescribed curved path” (Robinson, [0017]).

Regarding Claim 3, Moshchuk teaches the method according to claim 1, wherein the positioning information of the vehicle comprises a front axle central point position of the vehicle (Moshchuk, [0061] “The longitudinal and perpendicular axes may be centered at the front wheels”); based on the positioning information (Moshchuk, [0059] “the estimated actual or current position of the vehicle is captured as the vehicle is traveling in reverse“) and the reference trajectory of the vehicle (Moshchuk, [0050] “a desired backward path of vehicle, the backward path including waypoints to be traveled along during a rearward motion of the vehicle”, [0051] “The controller…may load the desired backward path of the vehicle”; Examiner interprets “desired backward path” as reference trajectory).

Moshchuk does not teach determining the lateral error of the vehicle relative to the reference trajectory, Attorney Docket No.: 46014-20004.00determining a shortest distance between the front axle central point position of the vehicle and the reference trajectory, and using the shortest distance as the lateral error of the vehicle relative to the reference trajectory.  However, Robinson teaches these limitations.

Robinson teaches determining the lateral error of the vehicle relative to the reference trajectory (Robinson, [0039]  “the vehicle control network…may calculate the lateral error…the lateral error is the shortest distance between the location sensor…and the desired path”), determining a shortest distance between the front axle central point position of the vehicle and the reference trajectory (Robinson, Fig 4 Step 416 “determine distance from center location to front axle”, [0018] “control gain values are tuned based on measured lateral error perpendicular to the path”), and using the shortest distance as the lateral error of the vehicle relative to the reference trajectory (Robinson, [0039] “the lateral error is the shortest distance between the location sensor…and the desired path”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining the lateral error of the vehicle relative to the reference trajectory, Attorney Docket No.: 46014-20004.00determining a shortest distance between the front axle central point position of the vehicle and the reference trajectory, and using the shortest distance as the lateral error of the vehicle relative to the reference trajectory as taught by Robinson in order to “drive all errors (e.g., lateral error, heading error, etc.) errors relative to a navigation path to zero with the use of tracking mode controller gains to force the location sensor…to precisely follow a prescribed path” (Robinson, [0043]).

Regarding Claim 4, Moshchuk teaches the method according to claim 1.  Moshchuk does not teach wherein the determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle, comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle; 0e is the heading error; cte is the lateral error; v is the speed of the vehicle; and k is a preset coefficient.  However, Robinson teaches these limitations.

Robinson teaches wherein the determining an expected front wheel turning angle of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle”), based on the heading error, the lateral error and a speed of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle…compares the vehicle location data…with the navigation path data…to determine errors relative to the curved navigation path…e.g., lateral error, heading error…”, [0047] “The navigation analyzer…accesses vehicle data…includes dimensions of a vehicle or other parameters (e.g., current speed, turning capabilities, etc.) of a vehicle”) comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle (Robinson, [0093] “feedforward wheel angle for a front wheel”); 0e is the heading error (Robinson, [0018] “measured heading error”); cte is the lateral error (Robinson, [0018] “measured lateral error”); v is the speed of the vehicle (Robinson, [0047] “the vehicle data includes…other parameters…current speed); and k is a preset coefficient (Robinson, [0033] “may include preset and/or predetermined values”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle as taught by Robinson in order to “drive all errors (e.g., lateral error, heading error, etc.) errors relative to a navigation path to zero with the use of tracking mode controller gains to force the location sensor…to precisely follow a prescribed path” (Robinson, [0043]).

Regarding Claim 5, Moshchuk teaches the method according to claim 2.  Moshchuk does not teach wherein the determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle, comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle; 0e is the heading error; cte is the lateral error; v is the speed of the vehicle; and k is a preset coefficient.  However, Robinson teaches these limitations.

Robinson teaches wherein the determining an expected front wheel turning angle of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle”), based on the heading error, the lateral error and a speed of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle…compares the vehicle location data…with the navigation path data…to determine errors relative to the curved navigation path…e.g., lateral error, heading error…”, [0047] “The navigation analyzer…accesses vehicle data…includes dimensions of a vehicle or other parameters (e.g., current speed, turning capabilities, etc.) of a vehicle”) comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle (Robinson, [0093] “feedforward wheel angle for a front wheel”); 0e is the heading error (Robinson, [0018] “measured heading error”); cte is the lateral error (Robinson, [0018] “measured lateral error”); v is the speed of the vehicle (Robinson, [0047] “the vehicle data includes…other parameters…current speed); and k is a preset coefficient (Robinson, [0033] “may include preset and/or predetermined values”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle as taught by Robinson in order to “drive all errors (e.g., lateral error, heading error, etc.) errors relative to a navigation path to zero with the use of tracking mode controller gains to force the location sensor…to precisely follow a prescribed path” (Robinson, [0043]).

Regarding Claim 3, Moshchuk teaches the method according to claim 3.  Moshchuk does not teach wherein the determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle, comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle; 0e is the heading error; cte is the lateral error; v is the speed of the vehicle; and k is a preset coefficient.  However, Robinson teaches these limitations.

Robinson teaches wherein the determining an expected front wheel turning angle of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle”), based on the heading error, the lateral error and a speed of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle…compares the vehicle location data…with the navigation path data…to determine errors relative to the curved navigation path…e.g., lateral error, heading error…”, [0047] “The navigation analyzer…accesses vehicle data…includes dimensions of a vehicle or other parameters (e.g., current speed, turning capabilities, etc.) of a vehicle”) comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle (Robinson, [0093] “feedforward wheel angle for a front wheel”); 0e is the heading error (Robinson, [0018] “measured heading error”); cte is the lateral error (Robinson, [0018] “measured lateral error”); v is the speed of the vehicle (Robinson, [0047] “the vehicle data includes…other parameters…current speed); and k is a preset coefficient (Robinson, [0033] “may include preset and/or predetermined values”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle as taught by Robinson in order to “drive all errors (e.g., lateral error, heading error, etc.) errors relative to a navigation path to zero with the use of tracking mode controller gains to force the location sensor…to precisely follow a prescribed path” (Robinson, [0043]).

Regarding Claim 9, Moshchuk teaches a reverse trajectory tracking apparatus (Moshchuk, [0026] “An apparatus and method that control lateral movement of the vehicle during backward motion”), comprising: a processor and a memory for storing one or more computer programs executable by the processor (Moshchuk, [0013] “ The apparatus includes: at least one memory comprising computer executable instructions; and at least one processor configured to read and execute the computer executable instructions”), wherein when executing at least one of the computer programs, the processor is configured to perform operations comprising (Moshchuk, [0036] “The storage…may also include the computer instructions configured to be executed by a processor to perform the functions of the apparatus”): acquiring positioning information (Moshchuk, [0059] “the estimated actual or current position of the vehicle is captured as the vehicle is traveling in reverse“) and a reference trajectory of a vehicle (Moshchuk, [0050] “a desired backward path of vehicle, the backward path including waypoints to be traveled along during a rearward motion of the vehicle”, [0051] “The controller…may load the desired backward path of the vehicle”; Examiner interprets “desired backward path” as reference trajectory); based on the positioning information (Moshchuk, [0059] “the estimated actual or current position of the vehicle is captured as the vehicle is traveling in reverse“) and the reference trajectory of the vehicle (Moshchuk, [0050] “a desired backward path of vehicle, the backward path including waypoints to be traveled along during a rearward motion of the vehicle”, [0051] “The controller…may load the desired backward path of the vehicle”; Examiner interprets “desired backward path” as reference trajectory); and adjusting an actual front wheel turning angle of the vehicle according to the expected front wheel turning angle of the vehicle (Moshchuk, [0055] “The controller…may control to output the determined road wheel angle command to the front wheel actuator by determining a current road wheel angle and outputting the road wheel angle command based on a difference between the current road wheel angle and the determined road wheel angle”, [0059] “The reflected estimated current position is then used to adjust the lateral movement or road wheel angle of the vehicle to direct the vehicle…the vehicle continues its motion in reverse or backwards”; Examiner interprets “determined road wheel angle” as expected front wheel turning angle).  

Moshchuk does not teach determining a heading error and a lateral error of the vehicle relative to the reference trajectory, determining an expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and a speed of the vehicle. However, Robinson teaches these limitations.

Robinson teaches determining a heading error (Robinson, [0039]  “the vehicle control network…calculates…a heading error of the vehicle”, [0040] “the heading error can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”) and a lateral error of the vehicle relative to the reference trajectory (Robinson, [0039]  “the vehicle control network…may calculate the lateral error…the lateral error is the shortest distance between the location sensor…and the desired path”), determining an expected front wheel turning angle of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle”), based on the heading error, the lateral error and a speed of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle…compares the vehicle location data…with the navigation path data…to determine errors relative to the curved navigation path…e.g., lateral error, heading error…”, [0047] “The navigation analyzer…accesses vehicle data…includes dimensions of a vehicle or other parameters (e.g., current speed, turning capabilities, etc.) of a vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining a heading error and a lateral error of the vehicle relative to the reference trajectory, determining an expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and a speed of the vehicle as taught by Robinson in order to determine “the angle at which the wheels of the vehicle should turn to follow a prescribed path….accurately and precisely follow the prescribed curved path” (Robinson, [0017]).

Regarding Claim 10, Moshchuk teaches the apparatus according to claim 9, wherein the positioning information of the vehicle comprises a front axle central point position (Moshchuk, [0061] “The longitudinal and perpendicular axes may be centered at the front wheels”) and a vehicle body orientation of the vehicle (Moshchuk, [0038] “The road wheel angle information may include the angle of the wheels and/or direction of travel of the vehicle”); wherein when executing at least one of the computer programs, the processor is configured to further perform operations comprising: determining a point on the reference trajectory which is closest to the front axle central point position of the vehicle, as the closest point (Robinson, [0039]  “the vehicle control network…calculates…a heading error of the vehicle”, [0040] “the heading error can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”).  

Moshchuk does not teach determining a tangent line of the reference trajectory by using the closest point as a tangent point of the tangent line; and determining the heading error of the vehicle relative to the reference trajectory based on the vehicle body orientation of the vehicle and a direction of the tangent line of the reference trajectory.  However, Robinson teaches these limitations.

Robinson teaches determining a tangent line of the reference trajectory by using the closest point as a tangent point of the tangent line (Robinson, [0040] “the heading can be drawn by a straight line, starting from the front of the vehicle…and extending in the direction the vehicle is traveling…can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”); and determining the heading error of the vehicle relative to the reference trajectory based on the vehicle body orientation of the vehicle and a direction of the tangent line of the reference trajectory (Robinson, [0039]  “the vehicle control network 104 calculates…a heading error of the vehicle”, [0040] “the heading error can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”). 

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining the heading error of the vehicle relative to the reference trajectory, determining a tangent line of the reference trajectory by using the closest point as a tangent point of the tangent line; and determining the heading error of the vehicle relative to the reference trajectory based on the vehicle body orientation of the vehicle and a direction of the tangent line of the reference trajectory as taught by Robinson in order to determine “the angle at which the wheels of the vehicle should turn to follow a prescribed path….accurately and precisely follow the prescribed curved path” (Robinson, [0017]).

Regarding Claim 11, Moshchuk teaches the apparatus according to claim 9, wherein the positioning information of the vehicle comprises a front axle central point position of the vehicle (Moshchuk, [0061] “The longitudinal and perpendicular axes may be centered at the front wheels”).

Moshchuk does not teach wherein when executing at least one of the computer programs, the processor is configured to further perform operations comprising: Attorney Docket No.: 46014-20004.00 determining a shortest distance between the front axle central point position of the vehicle and the reference trajectory, and using the shortest distance as the lateral error of the vehicle relative to the reference trajectory.  However, Robinson teaches these limitations.

Robinson teaches wherein when executing at least one of the computer programs, the processor is configured to further perform operations comprising: Attorney Docket No.: 46014-20004.00 determining a shortest distance between the front axle central point position of the vehicle and the reference trajectory (Robinson, Fig 4 Step 416 “determine distance from center location to front axle”, [0018] “control gain values are tuned based on measured lateral error perpendicular to the path”), and using the shortest distance as the lateral error of the vehicle relative to the reference trajectory (Robinson, [0039] “the lateral error is the shortest distance between the location sensor…and the desired path”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include wherein when executing at least one of the computer programs, the processor is configured to further perform operations comprising: Attorney Docket No.: 46014-20004.00 determining a shortest distance between the front axle central point position of the vehicle and the reference trajectory, and using the shortest distance as the lateral error of the vehicle relative to the reference trajectory as taught by Robinson in order to “drive all errors (e.g., lateral error, heading error, etc.) errors relative to a navigation path to zero with the use of tracking mode controller gains to force the location sensor…to precisely follow a prescribed path” (Robinson, [0043]).

Regarding Claim 12, Moshchuk teaches the apparatus according to claim 9, wherein when executing at least one of the computer programs, the processor is configured to further perform operations (Moshchuk, [0036] “The storage…may also include the computer instructions configured to be executed by a processor to perform the functions of the apparatus”).  Moshchuk does not teach determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle, comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle; 0e is the heading error; cte is the lateral error; v is the speed of the vehicle; and k is a preset coefficient.  However, Robinson teaches these limitations.

Robinson teaches wherein the determining an expected front wheel turning angle of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle”), based on the heading error, the lateral error and a speed of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle…compares the vehicle location data…with the navigation path data…to determine errors relative to the curved navigation path…e.g., lateral error, heading error…”, [0047] “The navigation analyzer…accesses vehicle data…includes dimensions of a vehicle or other parameters (e.g., current speed, turning capabilities, etc.) of a vehicle”) comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle (Robinson, [0093] “feedforward wheel angle for a front wheel”); 0e is the heading error (Robinson, [0018] “measured heading error”); cte is the lateral error (Robinson, [0018] “measured lateral error”); v is the speed of the vehicle (Robinson, [0047] “the vehicle data includes…other parameters…current speed); and k is a preset coefficient (Robinson, [0033] “may include preset and/or predetermined values”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle as taught by Robinson in order to “drive all errors (e.g., lateral error, heading error, etc.) errors relative to a navigation path to zero with the use of tracking mode controller gains to force the location sensor…to precisely follow a prescribed path” (Robinson, [0043]).

Regarding Claim 13, Moshchuk teaches the apparatus according to claim 10, wherein when executing at least one of the computer programs, the processor is configured to further perform operations (Moshchuk, [0036] “The storage…may also include the computer instructions configured to be executed by a processor to perform the functions of the apparatus”).  Moshchuk does not teach determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle, comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle; 0e is the heading error; cte is the lateral error; v is the speed of the vehicle; and k is a preset coefficient.  However, Robinson teaches these limitations.

Robinson teaches wherein the determining an expected front wheel turning angle of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle”), based on the heading error, the lateral error and a speed of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle…compares the vehicle location data…with the navigation path data…to determine errors relative to the curved navigation path…e.g., lateral error, heading error…”, [0047] “The navigation analyzer…accesses vehicle data…includes dimensions of a vehicle or other parameters (e.g., current speed, turning capabilities, etc.) of a vehicle”) comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle (Robinson, [0093] “feedforward wheel angle for a front wheel”); 0e is the heading error (Robinson, [0018] “measured heading error”); cte is the lateral error (Robinson, [0018] “measured lateral error”); v is the speed of the vehicle (Robinson, [0047] “the vehicle data includes…other parameters…current speed); and k is a preset coefficient (Robinson, [0033] “may include preset and/or predetermined values”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle as taught by Robinson in order to “drive all errors (e.g., lateral error, heading error, etc.) errors relative to a navigation path to zero with the use of tracking mode controller gains to force the location sensor…to precisely follow a prescribed path” (Robinson, [0043]).

Regarding Claim 16, Moshchuk teaches a non-transitory computer-readable storage medium storing computer instructions (Moshchuk, [0013] “ The apparatus includes: at least one memory comprising computer executable instructions”), wherein the computer instructions, when executed by a computer, cause the computer to execute (Moshchuk, [0036] “The storage…may also include the computer instructions configured to be executed by a processor to perform the functions of the apparatus”): acquiring positioning information (Moshchuk, [0059] “the estimated actual or current position of the vehicle is captured as the vehicle is traveling in reverse“) and a reference trajectory of a vehicle (Moshchuk, [0050] “a desired backward path of vehicle, the backward path including waypoints to be traveled along during a rearward motion of the vehicle”, [0051] “The controller…may load the desired backward path of the vehicle”; Examiner interprets “desired backward path” as reference trajectory); based on the positioning information (Moshchuk, [0059] “the estimated actual or current position of the vehicle is captured as the vehicle is traveling in reverse“) and the reference trajectory of the vehicle (Moshchuk, [0050] “a desired backward path of vehicle, the backward path including waypoints to be traveled along during a rearward motion of the vehicle”, [0051] “The controller…may load the desired backward path of the vehicle”; Examiner interprets “desired backward path” as reference trajectory); and adjusting an actual front wheel turning angle of the vehicle according to the expected front wheel turning angle of the vehicle (Moshchuk, [0055] “The controller…may control to output the determined road wheel angle command to the front wheel actuator by determining a current road wheel angle and outputting the road wheel angle command based on a difference between the current road wheel angle and the determined road wheel angle”, [0059] “The reflected estimated current position is then used to adjust the lateral movement or road wheel angle of the vehicle to direct the vehicle…the vehicle continues its motion in reverse or backwards”; Examiner interprets “determined road wheel angle” as expected front wheel turning angle).  

Moshchuk does not teach determining a heading error and a lateral error of the vehicle relative to the reference trajectory, determining an expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and a speed of the vehicle. However, Robinson teaches these limitations.

Robinson teaches determining a heading error (Robinson, [0039]  “the vehicle control network…calculates…a heading error of the vehicle”, [0040] “the heading error can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”) and a lateral error of the vehicle relative to the reference trajectory (Robinson, [0039]  “the vehicle control network…may calculate the lateral error…the lateral error is the shortest distance between the location sensor…and the desired path”), determining an expected front wheel turning angle of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle”), based on the heading error, the lateral error and a speed of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle…compares the vehicle location data…with the navigation path data…to determine errors relative to the curved navigation path…e.g., lateral error, heading error…”, [0047] “The navigation analyzer…accesses vehicle data…includes dimensions of a vehicle or other parameters (e.g., current speed, turning capabilities, etc.) of a vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining a heading error and a lateral error of the vehicle relative to the reference trajectory, determining an expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and a speed of the vehicle as taught by Robinson in order to determine “the angle at which the wheels of the vehicle should turn to follow a prescribed path….accurately and precisely follow the prescribed curved path” (Robinson, [0017]).

Regarding Claim 17, Moshchuk teaches the non-transitory computer-readable storage medium (Moshchuk, [0013] “ The apparatus includes: at least one memory comprising computer executable instructions”) according to claim 16,Attorney Docket No.: 46014-20004.00 wherein the positioning information of the vehicle comprises a front axle central point position and a vehicle body orientation of the vehicle; and wherein the computer instructions, when executed by a computer, cause the computer to further execute: determining a point on the reference trajectory which is closest to the front axle central point position of the vehicle, as the closest point; 

Moshchuk does not teach determining a tangent line of the reference trajectory by using the closest point as a tangent point of the tangent line; and determining the heading error of the vehicle relative to the reference trajectory based on the vehicle body orientation of the vehicle and a direction of the tangent line of the reference trajectory.  However, Robinson teaches these limitations.

Robinson teaches determining a tangent line of the reference trajectory by using the closest point as a tangent point of the tangent line (Robinson, [0040] “the heading can be drawn by a straight line, starting from the front of the vehicle…and extending in the direction the vehicle is traveling…can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”); and determining the heading error of the vehicle relative to the reference trajectory based on the vehicle body orientation of the vehicle and a direction of the tangent line of the reference trajectory (Robinson, [0039]  “the vehicle control network 104 calculates…a heading error of the vehicle”, [0040] “the heading error can be defined as the distance or angle between a tangent line to a prescribed path a specific location and the actual heading of the vehicle”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining a tangent line of the reference trajectory by using the closest point as a tangent point of the tangent line; and determining the heading error of the vehicle relative to the reference trajectory based on the vehicle body orientation of the vehicle and a direction of the tangent line of the reference trajectory as taught by Robinson in order to determine “the angle at which the wheels of the vehicle should turn to follow a prescribed path….accurately and precisely follow the prescribed curved path” (Robinson, [0017]).

Regarding Claim 18, Moshchuk teaches the non-transitory computer-readable storage medium (Moshchuk, [0013] “ The apparatus includes: at least one memory comprising computer executable instructions”) according to claim 16, wherein the positioning information of the vehicle comprises a front axle central point position of the vehicle (Moshchuk, [0061] “The longitudinal and perpendicular axes may be centered at the front wheels”).

Moshchuk does not teach wherein the computer instructions, when executed by a computer, cause the computer to further execute: determining a shortest distance between the front axle central point position of the vehicle and the reference trajectory, and using the shortest distance as the lateral error of the vehicle relative to the reference trajectory.  However, Robinson teaches these limitations.

Robinson teaches wherein the computer instructions, when executed by a computer, cause the computer to further execute: determining a shortest distance between the front axle central point position of the vehicle and the reference trajectory (Robinson, Fig 4 Step 416 “determine distance from center location to front axle”, [0018] “control gain values are tuned based on measured lateral error perpendicular to the path”), and using the shortest distance as the lateral error of the vehicle relative to the reference trajectory (Robinson, [0039] “the lateral error is the shortest distance between the location sensor…and the desired path”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include wherein when executing at least one of the computer programs, the processor is configured to further perform operations comprising: Attorney Docket No.: 46014-20004.00 determining a shortest distance between the front axle central point position of the vehicle and the reference trajectory, and using the shortest distance as the lateral error of the vehicle relative to the reference trajectory as taught by Robinson in order to “drive all errors (e.g., lateral error, heading error, etc.) errors relative to a navigation path to zero with the use of tracking mode controller gains to force the location sensor…to precisely follow a prescribed path” (Robinson, [0043]).

Regarding Claim 19, Moshchuk teaches the non-transitory computer-readable storage medium according (Moshchuk, [0013] “ The apparatus includes: at least one memory comprising computer executable instructions”) to claim 16. Moshchuk does not teach wherein the computer instructions, when executed by a computer, cause the computer to further execute: determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle, comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle; 0e is the heading error; cte is the lateral error; v is the speed of the vehicle; and k is a preset coefficient.  However, Robinson teaches these limitations.

Robinson teaches determining an expected front wheel turning angle of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle”), based on the heading error, the lateral error and a speed of the vehicle (Robinson, [0061] “the steering controller…outputs a steering angle for a steering wheel…front wheel steering angle…compares the vehicle location data…with the navigation path data…to determine errors relative to the curved navigation path…e.g., lateral error, heading error…”, [0047] “The navigation analyzer…accesses vehicle data…includes dimensions of a vehicle or other parameters (e.g., current speed, turning capabilities, etc.) of a vehicle”) comprises: determining the expected front wheel turning angle of the vehicle by using a following equation:  


    PNG
    media_image1.png
    36
    229
    media_image1.png
    Greyscale

where, P is the expected front wheel turning angle of the vehicle (Robinson, [0093] “feedforward wheel angle for a front wheel”); 0e is the heading error (Robinson, [0018] “measured heading error”); cte is the lateral error (Robinson, [0018] “measured lateral error”); v is the speed of the vehicle (Robinson, [0047] “the vehicle data includes…other parameters…current speed); and k is a preset coefficient (Robinson, [0033] “may include preset and/or predetermined values”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk to include determining the expected front wheel turning angle of the vehicle, based on the heading error, the lateral error and the speed of the vehicle as taught by Robinson in order to “drive all errors (e.g., lateral error, heading error, etc.) errors relative to a navigation path to zero with the use of tracking mode controller gains to force the location sensor…to precisely follow a prescribed path” (Robinson, [0043]).

Claims 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. (US 20200156694 A1) in view of Robinson et al. (US 20220039309 A1 ) in further view of Moshchuk et al. (US 20170233001 A1).

Regarding Claim 7, Moshchuk-20200156694 teaches the method according to claim 1.  Moshchuk-20200156694 does not teach further comprising: determining a bicycle model of the vehicle, based on the positioning information of the vehicle; wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model of the vehicle and the reference trajectory.  However, Moshchuk-20170233001 teaches these limitations.

Moshchuk-20170233001 teaches determining a bicycle model of the vehicle, based on the positioning information of the vehicle (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error….vehicle lateral velocity…and vehicle yaw rate”); wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error…and vehicle yaw rate”) and the expected front wheel turning angle of the vehicle (Moshchuk-20170233001, [0029] “the algorithm uses the determined future curvature, bank and slope information of the roadway to compute a feed-forward part of the steering control…to determine optimal control variables…for one or more of a front angle“), by using the bicycle model of the vehicle and the reference trajectory (Moshchuk-20170233001, [0027] “Once the model is provided, the algorithm identifies a steering control goal…that minimizes the deviation of the vehicle…from the planned or desired path to provide corrected steering…planned path (or reference trajectory) of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk-20200156694 to include determining a bicycle model of the vehicle, based on the positioning information of the vehicle; wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model of the vehicle and the reference trajectory as taught by Moshchuk-20170233001 in order to compute “ an error between the determined desired course and the estimated trajectory, and provides a front steering torque command to a front steering controller and a rear steering torque command to a rear steering controller to minimize the error” (Moshchuk-20170233001, [0007]).

Regarding Claim 8,  Moshchuk-20200156694 teaches the method according to claim 2. Moshchuk-20200156694 does not teach further comprising: determining a bicycle model of the vehicle, based on the positioning information of the vehicle; wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model of the vehicle and the reference trajectory.  However, Moshchuk-20170233001 teaches these limitations.

Moshchuk-20170233001 teaches determining a bicycle model of the vehicle, based on the positioning information of the vehicle (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error….vehicle lateral velocity…and vehicle yaw rate”); wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error…and vehicle yaw rate”) and the expected front wheel turning angle of the vehicle (Moshchuk-20170233001, [0029] “the algorithm uses the determined future curvature, bank and slope information of the roadway to compute a feed-forward part of the steering control…to determine optimal control variables…for one or more of a front angle“), by using the bicycle model of the vehicle and the reference trajectory (Moshchuk-20170233001, [0027] “Once the model is provided, the algorithm identifies a steering control goal…that minimizes the deviation of the vehicle…from the planned or desired path to provide corrected steering…planned path (or reference trajectory) of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk-20200156694 to include determining a bicycle model of the vehicle, based on the positioning information of the vehicle; wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model of the vehicle and the reference trajectory as taught by Moshchuk-20170233001 in order to compute “ an error between the determined desired course and the estimated trajectory, and provides a front steering torque command to a front steering controller and a rear steering torque command to a rear steering controller to minimize the error” (Moshchuk-20170233001, [0007]).

Regarding Claim 14, Moshchuk-20200156694 teaches the apparatus according to claim 9, wherein when executing at least one of the computer programs, the processor is configured to further perform operations (Moshchuk-20200156694, [0036] “The storage…may also include the computer instructions configured to be executed by a processor to perform the functions of the apparatus”). Moshchuk-20200156694 does not teach comprising: determining a bicycle model of the vehicle based on the positioning information of the vehicle; and performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model and the reference trajectory.  However, Moshchuk-20170233001 teaches these limitations.

Moshchuk-20170233001 teaches determining a bicycle model of the vehicle, based on the positioning information of the vehicle (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error….vehicle lateral velocity…and vehicle yaw rate”); wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error…and vehicle yaw rate”) and the expected front wheel turning angle of the vehicle (Moshchuk-20170233001, [0029] “the algorithm uses the determined future curvature, bank and slope information of the roadway to compute a feed-forward part of the steering control…to determine optimal control variables…for one or more of a front angle“), by using the bicycle model of the vehicle and the reference trajectory (Moshchuk-20170233001, [0027] “Once the model is provided, the algorithm identifies a steering control goal…that minimizes the deviation of the vehicle…from the planned or desired path to provide corrected steering…planned path (or reference trajectory) of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk-20200156694 to include determining a bicycle model of the vehicle, based on the positioning information of the vehicle; wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model of the vehicle and the reference trajectory as taught by Moshchuk-20170233001 in order to compute “ an error between the determined desired course and the estimated trajectory, and provides a front steering torque command to a front steering controller and a rear steering torque command to a rear steering controller to minimize the error” (Moshchuk-20170233001, [0007]).

Regarding Claim 15, Moshchuk-20200156694 teaches the apparatus according to claim 10, wherein when executing at least one of the computer programs, the processor is configured to further perform operations (Moshchuk-20200156694, [0036] “The storage…may also include the computer instructions configured to be executed by a processor to perform the functions of the apparatus”). Moshchuk-20200156694 does not teach comprising: determining a bicycle model of the vehicle based on the positioning information of the vehicle; and performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model and the reference trajectory.  However, Moshchuk-20170233001 teaches these limitations.

Moshchuk-20170233001 teaches determining a bicycle model of the vehicle, based on the positioning information of the vehicle (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error….vehicle lateral velocity…and vehicle yaw rate”); wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error…and vehicle yaw rate”) and the expected front wheel turning angle of the vehicle (Moshchuk-20170233001, [0029] “the algorithm uses the determined future curvature, bank and slope information of the roadway to compute a feed-forward part of the steering control…to determine optimal control variables…for one or more of a front angle“), by using the bicycle model of the vehicle and the reference trajectory (Moshchuk-20170233001, [0027] “Once the model is provided, the algorithm identifies a steering control goal…that minimizes the deviation of the vehicle…from the planned or desired path to provide corrected steering…planned path (or reference trajectory) of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk-20200156694 to include determining a bicycle model of the vehicle, based on the positioning information of the vehicle; wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model of the vehicle and the reference trajectory as taught by Moshchuk-20170233001 in order to compute “ an error between the determined desired course and the estimated trajectory, and provides a front steering torque command to a front steering controller and a rear steering torque command to a rear steering controller to minimize the error” (Moshchuk-20170233001, [0007]).

Regarding Claim 20,  Moshchuk-20200156694  teaches the non-transitory computer-readable storage medium (Moshchuk, [0013] “ The apparatus includes: at least one memory comprising computer executable instructions”) according to claim 16. Moshchuk-20200156694 does not teach wherein the computer instructions, when executed by a computer, cause the computer to further execute: determining a bicycle model of the vehicle, based on the positioning information of the vehicle; and performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model of the vehicle and the reference trajectory. However, Moshchuk-20170233001 teaches these limitations.

Moshchuk-20170233001 teaches determining a bicycle model of the vehicle, based on the positioning information of the vehicle (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error….vehicle lateral velocity…and vehicle yaw rate”); wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory (Moshchuk-20170233001, [0021] “the one-track linear bicycle model provides four dimensions or parameters, namely, lateral offset…of the vehicle center of gravity…from the lane…vehicle heading angle error…and vehicle yaw rate”) and the expected front wheel turning angle of the vehicle (Moshchuk-20170233001, [0029] “the algorithm uses the determined future curvature, bank and slope information of the roadway to compute a feed-forward part of the steering control…to determine optimal control variables…for one or more of a front angle“), by using the bicycle model of the vehicle and the reference trajectory (Moshchuk-20170233001, [0027] “Once the model is provided, the algorithm identifies a steering control goal…that minimizes the deviation of the vehicle…from the planned or desired path to provide corrected steering…planned path (or reference trajectory) of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Moshchuk-20200156694 to include determining a bicycle model of the vehicle, based on the positioning information of the vehicle; wherein, determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle comprises: performing the determining the heading error and the lateral error of the vehicle relative to the reference trajectory and the expected front wheel turning angle of the vehicle, by using the bicycle model of the vehicle and the reference trajectory as taught by Moshchuk-20170233001 in order to compute “ an error between the determined desired course and the estimated trajectory, and provides a front steering torque command to a front steering controller and a rear steering torque command to a rear steering controller to minimize the error” (Moshchuk-20170233001, [0007]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hulten et al. (US 20210129838 A1) discloses determining a bicycle model of the vehicle, based on the positioning information of the vehicle (Hulten, [0057] “The lateral acceleration torque is calculated from a bicycle model, which uses vehicle speed and steering angle as input, and give the lateral acceleration as output. The lateral acceleration feedback is a function of the lateral acceleration calculated from the vehicle model”).
Suga et al. (US 20220007563 A1 ) discloses determining a heading error and a lateral error of the vehicle relative to the reference trajectory (Suga, [0019] “an estimated lateral deviation, and an estimated directional deviation”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662